DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MICHAEL EDWARDS,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1158

                            [August 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard I. Bober, Judge; L.T. Case No. 15-2476CF10A.

  Carey Haughwout, Public Defender, David John McPherrin and Alanah
Cannavo, Assistant Public Defenders, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Lagunas v. State, 17 So. 3d 769, 769–70 (Fla. 4th DCA
2009) (“We find no ineffectiveness clear on the face of the record; however,
we affirm without prejudice to appellant’s right to seek relief pursuant to
Florida Rule of Criminal Procedure 3.850.”).

GROSS, ARTAU, JJ., and SCHOSBERG FEUER, SAMANTHA, Associate Judge,
concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.